DETAILED ACTION
This non-final action is in response to RCE filed on 10/27/2021.
Claims 1, 5, 7-9, and 13-23 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 10/27/2021 with respect to claims 1, 5, 7-9, and 13-23 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Regarding claim objections, examiner respectfully withdraws the claim objections to claim 17-19 in view of the currently filed amendments in which corrects the claim objections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5, 8, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Macker et al. (20160328780) in view of Calamera et al. (20090138717) in view of Asnaashari et al. (20100023747) in view of Narula et al. (20200201659).

Regarding claim 1, Macker teaches a non-transitory computer readable medium storing computer code executable by a processor to perform a method comprising: 
sending, by the CSP, information to the user device for storage thereof on the user device [Macker ¶0041 and ¶0045-¶0046: the server/provider sends information (cookie) to the user device for storage]; and 
accessing, by the CSP, other data stored on the user device, using the information stored on the user device [Macker ¶0041 and ¶0045-¶0046: the server/provider accesses/retrieves other data stored on the user device using the cookie; e.g., the cookie/information (cookie ID) that is stored on the user devices is used to access other data/information previously collected and stored on the user device].
Macker ¶0041 and ¶0046 further teaches that the information may be a cookie and that the other data that is accessed is stored in the cookie.
However, Macker does not explicitly teach establishing, by a communication service provider (CSP), an over the air (OTA) communication session with a user device; sending, by the CSP using the OTA communication session, an application to the user device for storage thereof in a subscriber identification module (SIM) of the user device; causing, by the CSP using the OTA communication session, the application to access other data stored on the user device; and receiving, by the CSP from application via the OTA communication session, the other data.

sending, by the CSP using the OTA communication session, information to the user device for storage thereof on the user device [Calamera ¶0042-¶0047: the service sends an OTA token (the information) to the wireless device]; and
causing, by the CSP using the OTA communication session, the information to access other data stored on the user device [Calamera ¶0042-¶0047: an OTA communication session is established and other data and/or information is retrieved/accessed based on the OTA token (the information) using the OTA communication session].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker with the teachings of Calamera in order to incorporate establishing, by a communication service provider (CSP), an over the air (OTA) communication session with a user device; sending, by the CSP using the OTA communication session, information to the user device for storage thereof on the user device; and causing, by the CSP using the OTA communication session, the information to access other data stored on the user device. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that enables a secure communication with a wireless device based on an improved over the air algorithm as explained in ¶0006 of Calamera.
However, Macker-Calamera does not explicitly teach sending an application to the user device for storage thereof in a subscriber identification module (SIM) of the user device; causing the application to access other data stored on the user device; and receiving, from the application, the other data.
Asnaashari teaches sending an application to the user device for storage thereof in a subscriber identification module (SIM) of the user device [Asnaashari ¶0014-¶0015, ¶0017, and ¶0021-¶0022: the controller transmits applications to the smart card (SIM card: ¶0002-¶0004) for storage on the user device].

A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for protecting data stored in smart-cards to provide a smart-card having a large capacity of protected data storage thereby improving security as explained in ¶0007 of Asnaashari.
However, Macker-Calamera-Asnaashari does not explicitly teach causing the application to access other data stored on the user device; and receiving, from the application, the other data.
Narula teaches causing the application to access other data stored on the user device [Narula ¶0060: the application may access the data storage on a computing system to retrieve the requested (stored) data]; and 
receiving, from application, the other data [Narula ¶0060: the requested (stored) on the computing system may be received at the mobile or client device from the application].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker-Calamera-Asnaashari with the teachings of Narula in order to incorporate causing the application to access other data stored on the user device; and receiving, from the application, the other data.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows for access to information and updates as explained in ¶0060 of Narula.

Regarding claims 16 and 18, these list all the same elements of claims 1 and 8, respectively but, the method to carry out the steps rather than a non-transitory computer readable medium form.  Therefore, the supporting rationale of the rejection to claims 1 and 8 applies equally as well to claims 16 and 18, respectively.  

Regarding claim 20, this claim lists all the same elements of claims 1 but in A system of a communication service provider (CSP), comprising: a non-transitory memory storing instructions [Macker ¶0045: a storage/database storing information; Calamera ¶0050: a medium storing instructions]; and one or more processors in communication with the non-transitory memory that execute the instructions to perform a method comprising [Macker ¶0045: processor in communication with storage/database; Calamera ¶0049: a processor in communication with the medium for executing the instructions], the system to carry out the steps rather than a non-transitory computer readable medium form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.  

Regarding claim 5, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. Asnaashari further teaches 
wherein the other data is stored by the application [Asnaashari ¶0014-¶0015, ¶0021-¶0022, and ¶0025: the other/accessed data (private data partitions) may be stored by the smart-card applications]. The same rationale applies as in claim 21.

Regarding claim 8, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. Macker additionally teaches further comprising: 
using, by the CSP, the other data to provide a content service to the user device [Macker ¶0041 and ¶0045-¶0046: the server/provider uses embedded code (iFrame) to provide web content to the user device wherein the cookie is provided to the user from the server/provider through iFrame].

Regarding claim 14, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. Macker further teaches wherein the user device is a mobile phone [Macker ¶0040: the user device may be a mobile phone].

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Macker et al. (20160328780) in view of Calamera et al. (20090138717) in view of Asnaashari et al. (20100023747) in view of Narula et al. (20200201659) in view of Sherman et al. (20200097223).

Regarding claim 7, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. However, Macker-Calamera-Asnaashari-Narula does not explicitly teach further comprising: using, by the CSP, the other data to perform multi-factor authentication for the user device.
Sherman teaches further comprising: using, by the CSP, the other data to perform multi-factor authentication for the user device [Sherman ¶0041: other data is used for performing two-factor authentication].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker-Calamera-Asnaashari-Narula with the teachings of Sherman in order to incorporate further comprising: using, by the CSP, the other data to perform multi-factor authentication for the user device.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that prevents unauthorized access to devices without authentication as explained in ¶0041 of Sherman.

Regarding claim 17, this claim does not teach or further define over the limitations in claim 7. Therefore, claim 17 is rejected for the same reasons as set forth in claim 7.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Macker et al. (20160328780) in view of Calamera et al. (20090138717) in view of Asnaashari et al. (20100023747) in view of Narula et al. (20200201659) in view of Hu et al. (20190121628).

Regarding claim 9, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. However, Macker-Calamera-Asnaashari-Narula does not explicitly teach further comprising: using, by the CSP, the other data to provide a data service to the user device.


Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker-Calamera-Asnaashari-Narula with the teachings of Hu in order to incorporate further comprising: using, by the CSP, the other data to provide a data service to the user device.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows a user to use the preview functionality of the vehicle to discover useful new applications that can be downloaded to the user’s mobile device as explained in ¶0015 of Hu.

Regarding claim 19, this claim does not teach or further define over the limitations in claim 9. Therefore, claim 19 is rejected for the same reasons as set forth in claim 9. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Macker et al. (20160328780) in view of Calamera et al. (20090138717) in view of Asnaashari et al. (20100023747) in view of Narula et al. (20200201659) in view of Svarfvar et al. (20110239282).

Regarding claim 13, Macker-Calamera-Asnaashari-Narulain teaches the non-transitory computer readable medium of claim 1. However, Macker-Calamera-Asnaashari-Narula does not explicitly teach wherein the application is moved from the SIM card of the user device to another local storage of the user device.
Svarfvar teaches wherein the application is moved from the SIM card of the user device to another local storage of the user device [Svarfvar ¶0027, ¶0034, and ¶0048: information including applications may be transferred/moved from a SIM card to a secure storage on the UE].

A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes a technique that passes authentication information to the service platform without modification, thus access is facilitated by the service platform to an interface in which allows access to a service locally as explained in ¶0037 and ¶0064 of Svarfvar.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Macker et al. (20160328780) in view of Calamera et al. (20090138717) in view of Asnaashari et al. (20100023747) in view of Narula et al. (20200201659) in view of Schrag et al. (20210064756).

Regarding claim 15, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. However, Macker-Calamera-Asnaashari-Narula does not explicitly teach wherein the user device is a device of a customer of the CSP.
Schrag teaches wherein the user device is a device of a customer of the CSP [Schrag ¶0039: the user device is a device of a client/user of the service provider].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker-Calamera-Asnaashari-Narula with the teachings of Schrag in order to incorporate wherein the user device is a device of a customer of the CSP. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a security measure by utilizing an authentication token for verifying applications as explained in ¶0027 and ¶0043 of Schrag.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Macker et al. (20160328780) in view of Calamera et al. (20090138717) in view of Asnaashari et al. (20100023747) in view of Narula et al. (20200201659) in view of Avula et al. (20210051478).

Regarding claim 21, Macker-Calamera-Asnaashari-Narula teaches the non-transitory computer readable medium of claim 1. 
However, Macker-Calamera-Asnaashari-Narula does not explicitly teach wherein the SIM is an electronic SIM (eSIM) having a profile management component that includes a plurality of different SIM profiles, and wherein one of the SIM profiles is a dedicated profile used for providing an OTA communication channel over which the OTA communication session is established.
Avula teaches wherein the SIM is an electronic SIM (eSIM) having a profile management component that includes a plurality of different SIM profiles [Avula ¶0010: the eSIM includes multiples profiles], and 
wherein one of the SIM profiles is a dedicated profile used for providing an OTA communication channel over which the OTA communication session is established [Avula ¶0010: each profile may be a dedicated profile that connects to a different service provider/network]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Macker-Calamera-Asnaashari-Narula with the teachings of Avula in order to incorporate wherein the SIM is an electronic SIM (eSIM) having a profile management component that includes a plurality of different SIM profiles, and wherein one of the SIM profiles is a dedicated profile used for providing an OTA communication channel over which the OTA communication session is established.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a security measure by utilizing an authentication token for verifying applications as explained in ¶0027 and ¶0043 of Avula.


Regarding claim 22, Macker-Calamera-Asnaashari-Narula-Avula teaches the non-transitory computer readable medium of claim 21. Avula further teaches 
wherein each of the different SIM profiles connect to a different CSP [Avula ¶0010: each profile connects to a different service provider/network]. The same rationale applies as in claim 21.

Regarding claim 23, Macker-Calamera-Asnaashari-Narula-Avula teaches the non-transitory computer readable medium of claim 21. 
Avula further teaches wherein each of the different SIM profiles are used for a different communication purpose [Avula ¶0010: each profile connects to a different service provider/network]. The same rationale applies as in claim 21.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Merchant; 20130312091: System for Authenticating a User to a Portable Electronic Device Using an Authentication Token Transmitted to a Smart Card Reader.

Smith; 20130183936: METHOD AND APPARATUS FOR REMOTE PORTABLE WIRELESS DEVICE AUTHENTICATION.

Miller; 20200396278: Live Proximity-Based Media Transfer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616. The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLIFTON HOUSTON/             Examiner, Art Unit 2453



/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453